*736OPINION OF THE COURT
Order reversed, with costs, and the matter remitted to the Appellate Division, First Department, with directions to dismiss the proceeding as moot. It is undisputed that the hospitals involved have been closed, the mortgages on their premises have been foreclosed and the premises sold, and that the operating corporations are in bankruptcy. The effect of our disposition is not only to vacate the determinations heretofore made, but “to erase the whole case from the books” (Cohen and Karger, Powers of the New York Court of Appeals [rev ed], p 420) and to eliminate therefrom the grounds for those determinations.
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke.